Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/22 has been entered.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a mattress comprising a flame barrier cap disposed over an inner core, wherein the flame barrier cap comprises a top panel of flame resistant fabric disposed in overlying relation to a substantially planar upper surface of the core, the flame barrier cap further
comprising a stitch-bonded flame resistant skirting disposed in overlying relation to
sides of the core perpendicular to the upper surface, wherein the skirting comprises
at least one length of stitch-bonded fabric including a first plurality of elastomeric
stitching yarns disposed in stitched relation through a flame retardant fleece
substrate in a plurality of substantially parallel adjacent stitch lines running in a
machine direction of the stitch-bonded fabric, and wherein the skirting further
comprises a gripping power zone extending inboard from a distal free edge of the
skirting adapted to grip the underside of the core, the gripping power zone
comprising the first plurality of elastomeric stitching yarns in combination with at least
a second plurality of elastomeric stitching yarns and wherein the second plurality of
elastomeric stitching yarns are stitched along common stitch lines with the first
plurality of elastomeric stitching yarns, the second plurality of elastomeric stitching
yarns being stitched in a pattern with elongated float segments skipping one or more
needle perforations between stitches within the stitch lines.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673